Citation Nr: 0527188	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to April 
1978.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in February 2003.  That decision awarded service 
connection for PTSD and assigned an initial evaluation of 10 
percent, effective October 22, 2002.  The veteran appealed 
the evaluation assigned for the disorder.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in June 2005.  
Prior to this, the veteran provided testimony in person at a 
hearing before a Decision Review Officer (DRO) in Montgomery, 
Alabama in July 2003.  Transcripts of both hearings are of 
record.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's PTSD is manifest by depressed mood, nightmares, 
anxiety, chronic sleep impairment, as well as mild to 
moderate social impairment.


CONCLUSION OF LAW

1.  The criteria for a rating of 30 percent, but not greater, 
for the veteran's service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the issue of an increased evaluation was first raised 
in the veteran's May 2003 Notice of Disagreement.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.

In this case, the RO sent the necessary preadjudication 
notice to the veteran by correspondence dated in November 
2002.  This letter addressed the requirements to establish 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any additional evidence that was 
relevant to the case.  In addition, another letter was issued 
in March 2004, providing the pertinent information for 
establishing an increased rating for his PTSD, as well as 
describing the allocation of the responsibilities for 
obtaining such evidence.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the July 2003 Statement of the 
Case (SOC).  These documents served notice to the veteran of 
the law and governing regulations regarding this case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Under the facts of this case, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after the notice was provided.  See Mayfield, 
supra.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, and VA treatment records and examination reports.  
When filling out his substantive appeal (VA Form 9), the 
veteran raised his right to a hearing before the Board, and a 
hearing was held on June 8, 2005.  Thus, the Board concludes 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service connection for PTSD was established effective October 
22, 2002, the date of the veteran's claim. 

VA outpatient treatment records from August 2002 indicate the 
veteran was seen by a nurse practitioner with regard to his 
alcohol consumption.  Notes from this visit indicate that the 
veteran consumes "3 ounces of whiskey and 3-4 beers daily."  
Other notes indicate the veteran appeared young for his age 
and was alert and oriented.  A 45-year history of alcohol 
abuse was recorded.  The veteran denied suicidal or homicidal 
ideations at that time.  A constricted affect was noted.  In 
addition, the veteran denied abusing substances other than 
alcohol.  Problems with his family were noted as well.  The 
veteran was referred to "Substance Use Treatment."  A VA 
physician then saw the veteran.  The physician's report shows 
the veteran's complaints of alcohol problems; inability to 
sleep; difficulty with family relationships; and nightmares 
and flashbacks pertaining to the veteran's Vietnam 
experience.  The veteran reported no previous psychiatric 
treatment.

During this visit, the veteran reported combat experience 
including an ambush where the veteran was one of only a few 
men not to be wounded.  The veteran also reported nightmares 
and flashbacks occurring ever since.  He reported being fired 
from work six times, and having frequent job changes.  He has 
held a job as a receiving clerk at for three years.  At the 
time of the visit, nightmares and flashbacks were reported to 
occur up to twice a week.  The veteran stated that he drinks 
to suppress these symptoms.

The veteran reported being married twice and divorced once.  
He currently lives with his second wife and their two 
children.  His speech was spontaneous, with normal tone and 
rate.  There were no loose associations.  His concentration 
was intact.  He was neatly and appropriately dressed.  There 
were no delusions, hallucinations, or suicidal or homicidal 
ideation.  His affect was appropriate, but somewhat 
depressed.  His mood was euthymic.  His insight, judgment, 
and concentration were intact.  The examiner diagnosed PTSD, 
related to Vietnam, and alcohol dependence.  A Global 
Assessment of Functioning (GAF) score of 75 was provided.

In January 2003 the VA accorded the veteran an examination 
for his PTSD.  He reportedly has been married to his second 
wife for 18 years.  It was also noted that he retired from a 
furniture factory in November 2002.  Ongoing Vietnam 
nightmares were reported by the veteran.  He also indicated 
that he had difficulty talking about Vietnam, on account of 
his emotions.  The veteran reported guilty feelings, relating 
to actions and inactions in Vietnam.  He was noted to be 
hypervigilant, with a mildly exaggerated startled response.  
The veteran indicated that the sound of helicopters triggered 
bad memories of dead bodies, and that he saw planes shot 
down.  The veteran also stated that he started drinking at 
age 17 and that he drinks three shots and three or four beers 
every other day.

Upon examination, the veteran was noted to be alert and 
oriented, with no suicidal or homicidal ideations.  His 
speech was regular in rate and rhythm.  His thought process 
was coherent.  He had no overt psychosis and his insight and 
judgment were adequate.  A GAF score of 64 was provided.

The veteran submitted a personal statement describing his 
personal and medical history in conjunction with his May 2003 
Notice of Disagreement.  In this statement, the veteran 
expressed his disagreement with a ten percent evaluation.  He 
stated that marriage problems ending in divorce, an inability 
to cope with everyday life, and communication breakdowns with 
his children are evidence of the severity of his PTSD.  He 
listed several jobs from which he was terminated.  For most 
of these positions, he states he was unable to adapt.  For a 
public safety job at a university, however, he was terminated 
for misconduct.  In addition, he was fired from a job as a 
municipal police officer because he could not qualify with 
his service weapon.

In a section of his statement entitled "Environmental 
Behavior," the veteran listed criminal incidents including 
assault and driving under the influence.  He also noted a 
long history of alcohol abuse and restated his family 
trouble.  The veteran wrote that he has difficulty sleeping 
because he is afraid of nightmares.  He expressed some 
recollection problems as well.  With respect to long-term 
goals, the veteran indicated that he is unable to focus.  He 
then said he has problems with his debts.  Lastly, he 
indicated that he could not trust himself to perform his 
former dream job of schoolteacher.

During a July 2003 hearing before a Decision Review Officer, 
the veteran attributed his intermittent sleep to alcohol 
consumption.  He also said that he had nightmares all of the 
time.  The veteran also indicated nervousness, anxiety and 
hypervigilance.  The veteran said that he feels all right in 
the presence of hearing attendees, but sometimes exhibits 
"loner" behaviors.  While he once had a friend, that friend 
died and he said he has not established a similar 
relationship since.  Depression was also indicated, as was 
some history of hallucinations.  However, the veteran noted 
that he is "pretty much stable" in terms of current 
hallucinations.

Turning to memory, the veteran indicated short-term memory 
loss.  With respect to bizarre behaviors, the veteran 
indicated he had been violent, but he attributed these 
actions to alcohol.  The veteran then indicated difficulty in 
various employment situations.  Addressing PTSD, the veteran 
recited his understanding of history with respect to veterans 
of prior wars returning as "basket cases."  He stated that 
this description did not apply to him.  After learning more 
about the disorder, he came to realize that he is bothered by 
this condition.  He indicated that he had been first 
diagnosed with PTSD six months prior to the hearing.  
However, the veteran seemed to indicate that he had the 
problem prior to this.  

With help from his wife, the veteran did say he maintains 
personal hygiene.  He then noted problems with detailed tasks 
and concentration.  While the veteran stated that he did not 
get along with his wife, he was driven by her to the hearing.  
With respect to death, the veteran indicated that he did not 
have suicidal thoughts, but he did state that he often 
thought of killing others.

Addressing his employability, the veteran noted that he has 
been "lackadaisical" since returning from Vietnam.  He 
expressed resentment towards coworkers.  The veteran also 
explained that his individuality was a hindrance to obtaining 
gainful employment.  On his July 2003 VA Form 9, the veteran 
stated that he is "not a mental case" but that he cannot 
obtain decent work and he has stopped trying.

In his hearing before the Board in June 2005, the veteran 
stated that he had 30 hour per week employment preparing food 
for the elderly.  Apart from his work, the veteran indicated 
that he spent most of his time drinking.  The veteran 
indicated that he is not attending PTSD classes now.  The 
veteran was asked if driving to meetings, drinking, or crowds 
at counseling made him nervous.  He responded that alcohol 
contributed to his problem.  The veteran then stated that he 
stopped attending church in order to accommodate his 
drinking.  He has not made efforts at rehabilitation or 
drinking counseling.

The veteran then stated that his drinking problem was equally 
attributable to his fondness of alcohol as it was related to 
his military experiences.  He also indicated nightmares and 
night sweats, with a very irregular sleeping pattern; 
sleeping around noon, and again when he gets off work around 
five o'clock.  In subsequent testimony, the veteran indicated 
a broken sleeping pattern.  He said that he perhaps only gets 
three hours of sleep per night.  He expressed that nightmares 
occur as much as three or four times per week.  The veteran 
then stated that his nightmares are about the horrors of war.  

With respect to his children, the veteran indicated that he 
does get along with them, but that their relationship was not 
normal.  The veteran expressed that he was somewhat 
challenged in his efforts to administer medications to one of 
his children.  Socially, the veteran stated that he does not 
have social functions at his house.  The veteran stated that 
he has drinking buddies who are in their late thirty's or 
early forty's.

In addition to these problems, the veteran indicated that he 
was cranky towards others.  He also said that he had a panic 
attack when he got a letter from the I.R.S.  He characterized 
such incidents as being manifested by sweating and 
irritability.  He also testified that he uses alcohol to make 
his problems go away.

In conclusion, the veteran testified that his problem has 
pretty much been a pattern for the past thirty years and that 
his future prospects do not look good.  He did express some 
hope for improvement, but discounted the likelihood of any 
positive change.

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2004); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2004); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2004); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2004).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection effective in 
October 2002.  Because he has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, consideration should be given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2004).  An 
evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, consideration will be given to extent of 
social impairment, but an evaluation shall not be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2004).

The evidence reveals that the veteran suffers from chronic 
sleep impairment, attributed to, at least in part, 
nightmares.  He was noted to have difficulty falling asleep 
as well as frequent awakenings.  In addition, some depression 
was noted, as well as reported conflicts with his spouse of 
18 years.  Considering all of the evidence of record, the 
Board finds that the veteran's PTSD more nearly approximates 
the criteria for a 30 percent evaluation, and has done so 
since the inception of the claim.

The Board further finds that the evidence does not support a 
rating in excess of 30 percent.  For example, the evidence 
does not show a flattened affect, panic attacks, or 
impairment of long term memory.  While the veteran did 
testify before the DRO that he had some short term memory 
loss, his statements are not competent medical evidence.  
Objective findings of memory loss were not noted in the 
medical evidence.  In addition, memory loss is also 
contemplated in the criteria for the 30 percent rating.  
Furthermore, the veteran's speech was normal, as was thought 
content.  There is no evidence showing panic attacks more 
than once a week.  In addition, his insight and judgement 
were intact.  

Moreover, despite some marital trouble, the veteran is still 
married, and maintains friendships with drinking buddies and 
his children.  With respect to employment, the record does 
indicate that the veteran is working at least 30 hours per 
week.  

Finally, the medical evidence reveals GAF scores of 75 and 
64.  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A GAF 
of 61 to 70 indicates some mild symptoms or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  GAF scores of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupation or school functioning.  GAF 
scores are defined under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
psychiatric disability.  38 C.F.R. § 4.125 (2002).

While the Schedule does indicate that the rating agency must 
be familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2003).  

After reviewing all of the evidence, the Board finds that the 
severity of the veteran's service-connected PTSD does not 
result in difficulty in establishing and maintaining 
effective work and social relationships sufficient to warrant 
the next higher rating of 50 percent under Diagnostic Code 
9411.  The objective findings on the VA treatment records and 
VA examination report suggest mild to moderate 
symptomatology, which is representative of the 30 percent 
evaluation being assigned.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the evidence suggests some 
interference with employment, the objective findings on 
examination as well as the GAF scores showing only mild to at 
most moderate impairment.  Therefore, in the absence of such 
exceptional factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

A 30 percent rating for PTSD is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


